Citation Nr: 0515815	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming. The case was remanded by the Board in May 
2004 for development and is now ready for final appellate 
review.

The veteran testified at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in January 2004.  A 
transcript of the hearing has been incorporated into the 
claims file.


FINDING OF FACT

A right shoulder disorder was not shown in service or for 
many years thereafter, and is not otherwise related to 
service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in July 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The July 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 
In addition, the personal hearing he attended in January 2004 
advised him of the opportunity to submit any evidence at his 
disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in November 2000.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until July 2004. 
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  A VA 
medical opinion addressing the question at issue also has 
been obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Background

Service medical records show a normal clinical examination of 
the veteran's upper extremities upon service entry in June 
1989.  In February 1991, he was treated for a right shoulder 
injury and reported that he initially injured the shoulder 
four days earlier.  He said he had problems picking up 
objects in his right hand.  Findings revealed slight swelling 
scapula, decreased range of motion upon testing and no 
history of dislocation or muscle spasm.  The veteran was 
assessed as having a contusion and was prescribed a heating 
pad and Motrin.  He was also restricted from lifting anything 
greater than 15 pounds.  The following day the veteran 
reported back to the medical facility complaining of 
radiating right shoulder pain.  Findings revealed increased 
pain on abduction to the body, ecchymosis and full range of 
motion.  The veteran was assessed as having rule out muscle 
spasms.  He was advised to continue his medication, profile 
and heating pad.

Records show that in June 1992 the veteran elected not to 
undergo a separation medical examination.     

At the time of a September 2000 VA examination, the veteran 
reported that he injured his right shoulder when he fell 
while on night maneuvers in January 1991.  Initially, he was 
unable to move the shoulder more than 90 deg but the pain 
subsided with rest.  Current symptomatology was reported as a 
pop, ache and a crunch in the shoulder with any sort of range 
of motion type movements.  Activity worsened the pain and 
rest helped.  Physical examination revealed that the 
shoulders were symmetrical.  Pain was present on palpation of 
the right acromioclavicular joint.  Popping was noted during 
range of motion but not pain.  X-rays of the right shoulder 
were interpreted as being normal without evidence of pain 
etiology.  The pertinent diagnosis from the examination was 
chronic right shoulder pain.  

The veteran testified in January 2004 that he injured his 
right shoulder in service at the same time he injured his 
right knee in January 1991, but that at the time attention 
had been focused on his knee. He also said that after service 
discharge he had not received treatment for aching and pain 
in his right shoulder other than anti-inflammatories.

The most recent VA examination of the right shoulder for 
compensation and pension purposes was conducted in September 
2004.  The examination was scheduled, in part, to determine 
the etiology of the veteran's right shoulder disability.  The 
veteran reported that he injured his right shoulder when he 
slipped on some ice in January 1991.  He reported that he had 
had pain in his shoulder ever since the fall.  The shoulder 
was painful at night, awakening the veteran.  He also 
reported difficulty with movement and overhead activities.  
He denied any post-service injury to the shoulder.  Physical 
examination revealed tenderness to palpation over the right 
acromioclavicular joint and the anterior acromion.  There was 
an almost full range of motion demonstrated.  Right rotator 
cuff strength was weak when compared with the other shoulder.  
The assessment was possible rotator cuff tear of the right 
shoulder with significant weakness.  There was a definite 
likelihood of subacromial impingement.  The examiner noted 
that the veteran did indeed have right shoulder problems 
including a possible rotator cuff tear but opined that it 
would be complete conjecture to link the in-service injury to 
the current rotator cuff tear.  The examiner noted that the 
veteran was only seen one time during active duty for 
shoulder problems.  The examiner opined that it would be very 
unlikely that the veteran would have sustained a rotator cuff 
tear in 1991 and ultimately go on to not to have anything 
done about it for 13 years.  The examiner opined that the 
contusion the veteran experienced during active duty was not 
responsible for the current shoulder problems; the current 
problems are more likely do to either some type or work or 
recreational activity or to the veteran's general anatomic 
makeup as right shoulder impingement is a very common 
problem.  


Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The veteran essentially maintains that he has a chronic right 
shoulder condition which is the residual of an injury he 
sustained while on active duty. As noted above, service 
medical records show that he in fact did sustain an injury to 
his right shoulder in February 1991. The question at issue is 
whether this injury was acute and transitory or resulted in 
chronic residual disability. 

The VA physician who examined the veteran at the behest of 
the Board in September 2004 concluded that he had subacromial 
impingement, rotator cuff tendonitis, and a possible rotator 
cuff tear. He further commented that the veteran's right 
shoulder condition was likely related to work or recreational 
activities, not to the inservice contusion. The Board finds 
that the September 2004 medical opinion, based on a review of 
the medical evidence of record and an examination, is 
persuasive and assigns it great probative weight.  No medical 
opinion or other competent medical evidence to the contrary 
has been submitted.  

Consequently, the Board finds that the veteran does not have 
residuals of the inservice right shoulder injury or right 
shoulder pathology otherwise related to service. In reaching 
its decision, the Board has also considered the veteran's 
assertions regarding his claim.  However, it does not appear 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a right shoulder disability related to 
his period of military service, the claim of service 
connection must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


